People v Powell (2021 NY Slip Op 07482)





People v Powell


2021 NY Slip Op 07482


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, LINDLEY, AND NEMOYER, JJ. (Filed Dec. 23, 2021.) 


MOTION NO. (1198/13) KA 11-01585.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJOYCE E. POWELL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.